DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7-10 and 15-17 are cancelled.  
Claims 1-6, 11-14 and 18-20 are pending.

Allowable Subject Matter

Claims 1-6, 11-14 and 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 and 20 are allowed since there is no prior teaches a display device comprising: array of blue light-emitting diodes (LEDs) that are each configured to generate a blue output light; a nanocrystal material that is disposed at a first position along a path of light from the array of blue LEDs to a liquid crystal module, the nanocrystal material configured to receive the blue output light, wherein 
at least a first portion of the nanocrystal material is configured based of a first shape and converts a first portion of the blue output light to a green light emission having a first peak wavelength, 
at least a second portion of the nanocrystal material is configured based on a second shape and converts a second portion of the blue output light to a red light emission having a second peak wavelength, wherein the second shape is different form the first shape and 
at least a third portion of the nanocrystal material is configured to transmit a remainder portion of the blue output light. 

Claims 2-6, 12-14 and 18-19 are allowed since they depend on the allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871